PER CURIAM.
This is an appeal by the plaintiff Pablo Masdeu from an adverse final judgment entered following a jury verdict in a negligence action arising out of an automobile accident. The jury, in a special interrogatory verdict, found for the plaintiff on the issues of liability and comparative negligence, found that the plaintiff had sustained no permanent injury, and assessed the plaintiff’s total damages at $11,500. The trial court, however, declined to enter a judgment for the plaintiff in the above amount on the theory that the evidence adduced at trial did not support such an award, and instead entered a judgment awarding zero damages to the plaintiff. We conclude that the trial court did not abuse its discretion or otherwise commit reversible error, as urged, in making such a finding and in declining to enter a judgment for the plaintiff for $11,500. See Seaboard Air Line R.R. v. Ford, 92 So.2d 160, 163 (Fla.1956); Morgan v. Collier County Motors, Inc., 193 So.2d 35, 39 (Fla. 2d DCA 1966). But cf. Allstate Ins. Co. v. Shilling, 374 So.2d 611, 613 (Fla. 4th DCA 1979) (sufficient evidence shown); Ochoa v. Lopez, 358 So.2d 1173, 1174 (Fla. 3d DCA 1978) (evidence was not speculative).
Moreover, the plaintiff did not file a motion for a new trial on damages below and further declined to accept any award which was less than $11,500. Instead, the plaintiff urged below and urges in his brief that the trial court’s error was in failing to enter a judgment for the plaintiff in the amount of $11,500; as previously stated, there was no such error committed below. This being so, and given the plaintiff’s waiver of any right to a new trial on damages, the final judgment under review is, in all respects,
Affirmed.